DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s 371 benefit claim to PCT/US2019/031523, filed May 9, 2019 which claims benefit to Provisional Application 62/669,866 filed May 10, 2018 is acknowledged.
Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 10/27/2020 has been considered.  The annotated statement IDS is attached herewith.
Specification
The abstract of the disclosure is objected to because applicant has supplied the first page of the WO 2019/217683 document which includes the abstract, figure as well as other extraneous information regarding classification, filing, designated states etc.  Applicant is reminded that in US practice, the abstract is a single paragraph with a word count of no more than 150 words, directed to the claimed invention and does not include anything considered as legal phraseology, i.e. (said, embodiment, invention, disclosure, disclosed).  The abstract, starts on a new page, following the last claim and required sequential pagination following the claims.   Correction is required.  See MPEP § 608.01(b).
Action on the merits of claims 1-15 follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Sun Ahn et al.  Water Research 37 (2003) 2478-2488.
Joo Sun Ahn et al. teach arsenic removal using steel manufacturing byproducts as permeable reactive materials in mine tailing containment systems.  Joo Sun Ahn et al. teach large quantities of wastes by products of steel manufacturing which consist mainly of elemental iron, iron oxides, calcium hydroxides and iron calcium silicates has been studied as reactive materials to treat inorganic contaminants or to neutralize acidic water and provide and environment that promotes the precipitation of dissolved heavy metals such as arsenic compounds and were used to treat copper mine tail water. {Note Page 2479 second paragraph.  Joo Sun Ahn et al. studied five types of steel mill or 
However, Joo Sun Ahn et al. does not teach the direct correlation that with contacting mine tailing water with the alkali metal or alkaline earth industrial waste increases the pH by at least 1 pH unit while reducing arsenic content by at least 10%.
As stated above, Joo Sun Ahn et al. does teach using steel mill waste byproducts which includes basic oxygen furnace slag, when using the slag for removing arsenic when contacted with mine tailings is at basic pH conditions, the increase in pH conditions when using BOFS has been taught as well as removal of arsenic compounds from the mine tailings, while the exact pH unit rise as claimed and arsenic removal content is reduced by 10%, the amount of arsenic removal was as high as 89.8-98.9% and the concentrating of arsenic was less than the guideline value of 0.10mg/l, such that steel mill waste materials can be sufficiently reactive to be as a primary treatment for the removal of arsenic in mine tailings.  The concept of pH control which was linked to the pH of the leachate and mine tailings as well as the what type of Steel mill wastes/byproducts provide the best arsenic removal efficiencies, and when reading Joo Sun Ahn et al. for all what has been taught, applicant method of simultaneously increasing pH and reducing arsenic content of a copper mine tailing water method which include the steps of providing an alkali metal or alkaline earth industrial wastes such and steel mill slag which is then used to contact the copper mine tailing water wherein the pH is increased and reducing the arsenic content, has been fairly taught and suggested.  It would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made that specifically providing reaction conditions such that the adjustment of the conditions by the addition of the industrial waste or steel mill slag such that pH conditions are raised by 1 unit and the arsenic removal results  in a 10% decrease in arsenic would have been an obvious design choice and routine optimization of reaction parameters which has been provided when reading Joo Sun Ahn et al. as well as the knowledge, skill and ability how to manipulate the different industrial wastes and pH conditions rendering applicant’s invention as a whole obvious.  Joo Sun Ahn et al. provide not only a teaching but suggests how the pH and the different industrial wastes studied in removing arsenic as well as how to choose which type of industrial waste would provide best results and the that changing the pH condition requires only routine experimentation and would have been obvious to one having ordinary skill in hydrometallurgy or lixiviate technology.  Conversely the study of Joo Sun Ahn et al. renders obvious a method of reducing expansion of an industrial waste by contacting a steel mill by product or waste stream wherein the slag is contacted with the mine tailing water which will reduce the carbonate content as claimed, because of the reaction taking place by reducing the amount of metals from the mine tailing or leachate and will thus remove the carbonate content.  The reaction is the same reaction for the removal of heavy metals and arsenic and therefore the method of reducing expansion of an industrial waste is fully met by the teachings of Joo Sun Ahn et al. and renders the invention obvious as a whole to one having ordinary skill in the art at the time the invention was made.
Conclusion
At this point of prosecution there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson et al. teach an installation for the preparation of an aqueous solution comprising at least one earth alkali hydrogen carbonate.  Lakshmanan et al. teach removal of arsenic form contaminated aqueous solutions.  Thakur teach the removal of arsenic from liquids.  Alcantar et al. teach cactus mucilage and ferric ions for the removal of arsenate(V) compounds.  Okamato et al. teach a method for separating arsenic mineral for copper bearing material with high arsenic content.  Burba, III et al. teach a method and apparatus for removing arsenic from a solution.  Ochi et al. taught a method for separating arsenic mineral from copper bearing material with high arsenic content.  Poijarvi et al. teach a method for the recovery of valuable metals and arsenic from a solution.  Vo teaches adsorbents for removing heavy metals and methods for producing and using the same.  Videla et al. teach a process for recovering arsenic from acidic aqueous solutions.  Harck et al. teach a composition and process for removing arsenic.  Smith teach a method for purifying contaminated groundwater using steel slag.  Reddy teaches removing arsenite and arsenate from water.  Moore et al. teach arsenic removal from water.  Misra et al. teach a process for the removal of selenium and arsenic from aqueous streams.  Pope et al. tach a process for the removal of metal ions from an aqueous medium utilizing a coal gasifier slag.  Petersson et al. teach a method for working up arsenic containing waste.  Albertson teach arsenic removal from hydrocarbons.  Liao teaches a process for removing arsenic from aqueous mediums.  Lakshmanan et al. teach removal of arsenic from contaminated aqueous solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771